DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to claim 8 has been withdrawn in light of the current amendment to the claim. 
Applicant’s arguments, see pages 7-11, with respect to the rejection(s) of claim(s) 1 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive. Neither Hirowatari nor Kikuchi disclose the engine control unit configured to set the target idling speed to the first idling speed and maintain the first idling speed even when there is an operation of the shift range upon determining the increase idling speed request is not present. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Seel (US Patent Application Publication 2012/0059567) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) and further in view of Hall (US Patent Number 6,942,530).
Regarding claim 1, Hirowatari discloses a vehicle control method for controlling a vehicle in which a clutch provided on a power transmission path between an engine (1) and a drive wheel (43L, 43R) is disconnected when a shift range of an automatic transmission (3) of the vehicle is a non-driving range and the clutch is connected when the shift range is a driving range [0035-0036] [0039], the vehicle control method comprising: 
controlling the engine to a target idling speed [0089-0091];
determining whether an increase idling speed request is present to set the target idling speed to a second speed higher than a first idling speed, the first idling speed being a normal idling speed [0077];
setting the target idling speed to the second speed [0077] and determining whether the shift range is switched from the non-driving range to the driving range upon determining the increase idling speed request is present [0038] [0094-0095] [0109]. 
Hirowatari does not disclose the engine control unit configured to set the target idling speed to the first idling speed and maintain the first idling speed even when there is an operation of the shift range upon determining the increase idling speed request is not present; and 
when it is determined that the shift range is switched from the non-driving range to the driving range while the increase idling speed request is present, causing the target idling speed to drop to a third idling speed lower than the second idling speed before the clutch switches from a disconnected state to a connected state by delaying an ignition timing of the engine and decreasing an intake air volume of the engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero, and the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected. 
Seel discloses an engine control unit (20) configured to set a target idling speed to the first idling speed and maintain the first idling speed even when there is an operation of the shift range upon determining the increase idling speed request is not present [0003, 0026, the control unit sets the target idling speed to the normal idling speed when the increase idling speed request is not present, including when the clutch is operated but delivers zero torque].
Seel teaches that Bonanza effects (drivetrain vibrations) occur when the shift range is operated such that the clutch engages, in which case maintaining the first idling speed may be a detriment in specific situations [0026]. Seel generally teaches that optimal drivability is achieved by a control unit that instantaneously determines whether or not to maintain the first idling speed based on whether the increase idling speed request significantly exceeds the first idling speed [0027-0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the first idling speed as disclosed by Seel when the increase idling speed request is not present in the vehicle disclosed by Hirowatari in order to suppress vehicle body vibrations, thereby maintaining an acceptable degree of drivability. 
Hirowatari, as modified by Seel, does not disclose when it is determined that the shift range is switched from the non-driving range to the driving range while the increase idling speed request is present, causing the target idling speed to drop to a third idling speed lower than the second idling speed before the clutch switches from a disconnected state to a connected state by delaying an ignition timing of the engine and decreasing an intake air volume of the engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero, and the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected.
Koga discloses determining that a shift range is switched from a non-driving range to a driving range while an increase idling speed request is present, causing a target idling speed to drop to a third idling speed lower than a second idling speed before a clutch switches from a disconnected state to a connected state by delaying an ignition timing of an engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero [0020-0021] [0029-0030]. 
Koga teaches that this control reduces a connection shock that would be felt by a vehicle driver when shifting from the non-driving range to the driving range when the engine speed is too high [0003] [0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of causing the target idling speed to drop to a third idling speed lower than the second idling speed under the conditions disclosed by Koga in the method disclosed by Hirowatari to reduce a connection shock that occurs at high engine speed. 
Koga does not disclose causing the idling speed to drop by decreasing an intake air volume of the engine. 
Miyashita discloses an idle rotational speed controller that decreases an intake air volume of an engine when the ignition timing of the engine is delayed [0015]. 
Miyashita teaches that idle rotational speed controllers that perform the dual function of delaying the ignition timing and decreasing the intake air volume have been known in the art to reduce engine fuel consumption during idling [0002-0009]. Miyashita teaches that if a sudden load change occurs while the ignition timing is being delayed, the response of feedback control of the intake air volume may be reduced, causing an engine stall in some cases [0014]. By varying the amount by which the intake air volume is decreased when the ignition timing is delayed based on engine load, engine stall can be prevented [0015]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the idle rotational speed controller disclosed by Miyashita which both decreases the intake air volume while delaying the ignition timing of the engine with the vehicle disclosed by Koga to reduce fuel consumption during idling without causing the engine to stall.
Koga and Miyashita do not disclose the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected. 
Hall discloses a vehicle control method for controlling a vehicle comprising causing a target idling speed to drop to a lowered speed before a clutch switches from a disconnected state to a connected state, the target idling speed being maintained at the lowered speed at least until completion of engagement of the clutch (as shown in Figure 3). 
Hall teaches that this control prevents impact shock and decreases the noise of the shift event without causing the engine to stall (Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hirowatari, as modified by Koga and Miyashita, to lower the speed as provided by Hall to prevent impact shock and decrease the noise of the shift event without causing the engine to stall. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahagi (US Patent Number 6,371,879) in view of Seel (US Patent Application Publication 2012/0059567) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) and further in view of Hall (US Patent Number 6,942,530).
Regarding claim 6, Hirowatari discloses a vehicle control apparatus for controlling a vehicle provided with a clutch that connects and disconnects a power transmission path between an engine (1) and a drive wheel (43L, 43R), and with an automatic transmission (3) having a shift range that is switchable between a driving range and a non-driving range [0035-0036] [0039], the vehicle control apparatus comprising: 
an engine control unit that disconnects the clutch when the shift range is in the non-driving range and that connects the clutch when the shift range is in the driving range [0035-0036] [0039];
the engine control unit controls the engine to a target idling speed [0089-0091];
the engine control unit being configured to: 
determine whether an increase idling speed request is present to set the target idling speed to a second speed higher than a first idling speed, the first idling speed being a normal idling speed [0077];
set the target idling speed to the second speed [0077] and determining whether the shift range is switched from the non-driving range to the driving range upon determining the increase idling speed request is present [0038] [0094-0095] [0109]. 
Hirowatari does not disclose a separate clutch control unit. 
Takahagi discloses a clutch control unit (100) separate from the engine control unit (50) that connects and disconnects a clutch (as shown in Figure 1). 
Takahagi teaches that the clutch control unit performs the same function whether or not it is included in the body of the engine control unit (Col. 4, lines 11-16). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the separate engine and clutch control units disclosed by Takahagi for the engine control unit disclosed by Hirowatari because they would predictably perform the same function in either configuration. 
Hirowatari does not disclose the engine control unit configured to set the target idling speed to the first idling speed and maintaining the first idling speed regardless of operation of the shift range upon determining the increase idling speed request is not present; and 
when it is determined that the shift range is switched from the non-driving range to the driving range while the increase idling speed request is present, causing the target idling speed to drop to a third idling speed lower than the second idling speed before the clutch switches from a disconnected state to a connected state by delaying an ignition timing of the engine and decreasing an intake air volume of the engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero, and the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected. 
Seel discloses an engine control unit (20) configured to set a target idling speed to the first idling speed and maintain the first idling speed even when there is an operation of the shift range upon determining the increase idling speed request is not present [0003, 0026, the control unit sets the target idling speed to the normal idling speed when the increase idling speed request is not present, including when the clutch is operated but delivers zero torque].
Seel teaches that Bonanza effects (drivetrain vibrations) occur when the shift range is operated such that the clutch engages, in which case maintaining the first idling speed may be a detriment in specific situations [0026]. Seel generally teaches that optimal drivability is achieved by a control unit that instantaneously determines whether or not to maintain the first idling speed based on whether the increase idling speed request significantly exceeds the first idling speed [0027-0032]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain the first idling speed as disclosed by Seel when the increase idling speed request is not present in the vehicle disclosed by Hirowatari in order to suppress vehicle body vibrations, thereby maintaining an acceptable degree of drivability. 
Hirowatari, as modified by Seel, does not disclose when it is determined that the shift range is switched from the non-driving range to the driving range while the increase idling speed request is present, causing the target idling speed to drop to a third idling speed lower than the second idling speed before the clutch switches from a disconnected state to a connected state by delaying an ignition timing of the engine and decreasing an intake air volume of the engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero, and the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected.
Koga discloses determining that a shift range is switched from a non-driving range to a driving range while an increase idling speed request is present, causing a target idling speed to drop to a third idling speed lower than a second idling speed before a clutch switches from a disconnected state to a connected state by delaying an ignition timing of an engine, the connected state being a state in which the clutch has a transmitted torque capacity larger than zero [0020-0021] [0029-0030]. 
Koga teaches that this control reduces a connection shock that would be felt by a vehicle driver when shifting from the non-driving range to the driving range when the engine speed is too high [0003] [0008]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the step of causing the target idling speed to drop to a third idling speed lower than the second idling speed under the conditions disclosed by Koga in the method disclosed by Hirowatari to reduce a connection shock that occurs at high engine speed. 
Koga does not disclose causing the idling speed to drop by decreasing an intake air volume of the engine. 
Miyashita discloses an idle rotational speed controller that decreases an intake air volume of an engine when the ignition timing of the engine is delayed [0015]. 
Miyashita teaches that idle rotational speed controllers that perform the dual function of delaying the ignition timing and decreasing the intake air volume have been known in the art to reduce engine fuel consumption during idling [0002-0009]. Miyashita teaches that if a sudden load change occurs while the ignition timing is being delayed, the response of feedback control of the intake air volume may be reduced, causing an engine stall in some cases [0014]. By varying the amount by which the intake air volume is decreased when the ignition timing is delayed based on engine load, engine stall can be prevented [0015]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the idle rotational speed controller disclosed by Miyashita which both decreases the intake air volume while delaying the ignition timing of the engine with the vehicle disclosed by Koga to reduce fuel consumption during idling without causing the engine to stall.
Koga and Miyashita do not disclose the target idling speed being maintained at the third idling speed at least until completion of engagement of the clutch is detected. 
Hall discloses a vehicle control method for controlling a vehicle comprising causing a target idling speed to drop to a lowered speed before a clutch switches from a disconnected state to a connected state, the target idling speed being maintained at the lowered speed at least until completion of engagement of the clutch (as shown in Figure 3). 
Hall teaches that this control prevents impact shock and decreases the noise of the shift event without causing the engine to stall (Abstract). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Hirowatari, as modified by Koga and Miyashita, to lower the speed as provided by Hall to prevent impact shock and decrease the noise of the shift event without causing the engine to stall. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahagi (US Patent Number 6,371,879) in view of Seel (US Patent Application Publication 2012/0059567) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) and further in view of Bota (JP H04-058022 A).
Regarding claim 7, Hirowatari et al. discloses the apparatus of claim 6 which controls the engine to the second idling speed and the third idling speed as discussed above but does not disclose wherein the engine control unit is further configured to detect whether the completion of engagement of the clutch has occurred and restore the target idling speed to the second idling speed from the third idling speed upon detecting that completion of the engagement of the clutch has occurred. 
Bota discloses an engine control unit (U) configured to detect whether completion of engagement of a clutch of automatic transmission 3 has occurred and restore a target idling speed to an original idling speed from a lowered idling speed upon detecting that completion of the engagement of the clutch has occurred [0001: “The change control of the target idle rotation speed…will be described in detail based on the flowchart shown in FIG. [8.] First, in S20, it is determined whether or not the engine is in a range other than the traveling range, that is, in the N range or the P range. It is determined whether or not the engine speed of the engine is smaller than a predetermined value α, for example, 700 rpm. In…S22, when YES is determined, the process proceeds to S23, and it is determined whether or not the shift lever-9 has been shifted to the traveling range. When YES, the target idle speed N ++ is set to 70[0]…rpm. As a result, the engine speed is feedback-controlled so as to be 700 rpm. Then, in the next S25, the turbine rotation speed N is based on the signal from the sensor 36 that detects the rotation speed of the turbine of the torque converter 4. The change ΔN work is detected, and in S26, whether or not this ΔNT is smaller than the predetermined negative value (−β), that is, whether or not the turbine rotation speed NT has shifted to a decrease direction. If it is determined and YES, the process proceeds to S27, and the target engine speed 11No is returned from 70[0] rpm to 500 rpm. That is, the change control of the target engine speed is canceled”]. 
Bota teaches that “With the above configuration, the engine speed is increased until the friction engagement element is fastened or started, so that the pump discharge amount is increased and the oil passage leading to the friction engagement element is filled at an early stage… Therefore, it is possible to shorten the time required to start fastening the friction engaging element. As a result, during idle operation, the idle rotation speed is lowered to improve fuel efficiency, and when the friction engagement element is shifted to the traveling range, the fastening responsiveness of the friction engagement element can be ensured” [0001, Action, effect]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control disclosed by Bota with the apparatus disclosed by Hirowatari to shorten the time required to improve fuel efficiency while fastening the friction engaging element of the transmission. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahagi (US Patent Number 6,371,879) in view of Seel (US Patent Application Publication 2012/0059567) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) in view of Bota (JP H04-058022 A) and further in view of Atsushi (EP 0962651 A1).
	Regarding claim 8, Hirowatari et al. discloses the apparatus of claim 7 as discussed above but does not disclose wherein the engine control unit is configured to use a timer to detect whether the completion of engagement of the clutch has occurred. 
	Atsushi discloses an engine control unit configured to use a timer to detect whether completion of engagement of a clutch has occurred [0019]. 
	Atsushi teaches that using a timer to detect whether the clutch is engaged prevents the driver from feeling a sense of delay in taking off in response to an operation of an accelerator by limiting control concurrent with the engagement of the clutch [0016-0018]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the timer disclosed by Atsushi with the apparatus disclosed by Hirowatari because the timer can be used to prevent the driver from feeling a sense of delay in response to operation of an accelerator pedal. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Takahagi (US Patent Number 6,371,879) in view of Seel (US Patent Application Publication 2012/0059567) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) in view of Bota (JP H04-058022 A) in view of Atsushi (EP 0962651 A1) and further in view of Kikuchi (US Patent Number 4,694,709). 
	Regarding claim 9, Hirowatari et al. discloses the apparatus of claim 7 as discussed above. Kikuchi further discloses wherein the engine control unit is configured to detect that the completion of engagement of the clutch has occurred when a relative difference in speed between a turbine speed and a speed of an output shaft of the automatic transmission is less than or equal to a prescribed value (Col. 11, lines 21-37). 
Kikuchi teaches that this control suppresses vehicle body vibrations and uncomfortable shocks that may be perceived by a vehicle driver (Col. 2, lines 3-6) (Col. 3, lines 15-34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to detect completion of engagement of the clutch as disclosed by Kikuchi in the apparatus disclosed by Hirowatari in order to suppress vehicle body vibrations.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Seel (US Patent Application Publication 2012/0059567) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) and further in view of Bota (JP H04-058022 A).
Regarding claim 10, Hirowatari et al. discloses the method of claim 1 which controls the engine to the second idling speed and the third idling speed as discussed above but does not disclose wherein the engine control unit is further configured to detect whether the completion of engagement of the clutch has occurred and restore the target idling speed to the second idling speed from the third idling speed upon detecting that completion of the engagement of the clutch has occurred. 
Bota discloses an engine control unit (U) configured to detect whether completion of engagement of a clutch of automatic transmission 3 has occurred and restore a target idling speed to an original idling speed from a lowered idling speed upon detecting that completion of the engagement of the clutch has occurred [0001: “The change control of the target idle rotation speed…will be described in detail based on the flowchart shown in FIG. [8.] First, in S20, it is determined whether or not the engine is in a range other than the traveling range, that is, in the N range or the P range. It is determined whether or not the engine speed of the engine is smaller than a predetermined value α, for example, 700 rpm. In…S22, when YES is determined, the process proceeds to S23, and it is determined whether or not the shift lever-9 has been shifted to the traveling range. When YES, the target idle speed N ++ is set to 70[0]…rpm. As a result, the engine speed is feedback-controlled so as to be 700 rpm. Then, in the next S25, the turbine rotation speed N is based on the signal from the sensor 36 that detects the rotation speed of the turbine of the torque converter 4. The change ΔN work is detected, and in S26, whether or not this ΔNT is smaller than the predetermined negative value (−β), that is, whether or not the turbine rotation speed NT has shifted to a decrease direction. If it is determined and YES, the process proceeds to S27, and the target engine speed 11No is returned from 70[0] rpm to 500 rpm. That is, the change control of the target engine speed is canceled”]. 
Bota teaches that “With the above configuration, the engine speed is increased until the friction engagement element is fastened or started, so that the pump discharge amount is increased and the oil passage leading to the friction engagement element is filled at an early stage… Therefore, it is possible to shorten the time required to start fastening the friction engaging element. As a result, during idle operation, the idle rotation speed is lowered to improve fuel efficiency, and when the friction engagement element is shifted to the traveling range, the fastening responsiveness of the friction engagement element can be ensured” [0001, Action, effect]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control disclosed by Bota with the method disclosed by Hirowatari to shorten the time required to improve fuel efficiency while fastening the friction engaging element of the transmission. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Seel (US Patent Application Publication 2012/0059567) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) in view of Bota (JP H04-058022 A) and further in view of Atsushi (EP 0962651 A1).
	Regarding claim 11, Hirowatari et al. discloses the method of claim 10 as discussed above but does not disclose wherein the engine control unit is configured to use a timer to detect whether the completion of engagement of the clutch has occurred. 
	Atsushi discloses an engine control unit configured to use a timer to detect whether completion of engagement of a clutch has occurred [0019]. 
	Atsushi teaches that using a timer to detect whether the clutch is engaged prevents the driver from feeling a sense of delay in taking off in response to an operation of an accelerator by limiting control concurrent with the engagement of the clutch [0016-0018]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the timer disclosed by Atsushi with the apparatus disclosed by Hirowatari because the timer can be used to prevent the driver from feeling a sense of delay in response to operation of an accelerator pedal. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirowatari (JP 2014-101766 A) in view of Seel (US Patent Application Publication 2012/0059567) in view of Koga (JP 2005-248716 A) in view of Miyashita (JP 06-317207 A) in view of Hall (US Patent Number 6,942,530) in view of Bota (JP H04-058022 A) in view of Atsushi (EP 0962651 A1) and further in view of Kikuchi (US Patent Number 4,694,709). 
	Regarding claim 12, Hirowatari et al. discloses the method of claim 10 as discussed above. Kikuchi further discloses wherein the engine control unit is configured to detect that the completion of engagement of the clutch has occurred when a relative difference in speed between a turbine speed and a speed of an output shaft of the automatic transmission is less than or equal to a prescribed value (Col. 11, lines 21-37). 
Kikuchi teaches that this control suppresses vehicle body vibrations and uncomfortable shocks that may be perceived by a vehicle driver (Col. 2, lines 3-6) (Col. 3, lines 15-34). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to detect completion of engagement of the clutch as disclosed by Kikuchi in the apparatus disclosed by Hirowatari in order to suppress vehicle body vibrations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747